ORDER

PER CURIAM.
Defendant appeals from denial of her 24.035 motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find that the judgment of the motion court is not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have furnished the parties with a memorandum opinion setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).